Citation Nr: 1032366	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  04-41 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a cervical spine 
disability, currently evaluated as 10 percent disabling. 

2.  Entitlement to an initial evaluation in excess of 10 percent 
for headaches. 


REPRESENTATION

Veteran represented by:  Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel




INTRODUCTION

The Veteran had active service from October 1983 to December 
1987.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  By this rating action, the RO continued a 10 percent 
evaluation assigned to the service-connected cervical spine 
disability.  The Veteran appealed the RO's August 2002 rating 
action to the Board. 

This appeal also stems from a June 2003 rating action.  By that 
rating action, the RO awarded service connection for headaches; 
an initial noncompensable evaluation was assigned, effective 
April 14, 2003--the date VA received the Veteran's initial claim 
for compensation for this disability.  The Veteran appealed the 
RO's June 2003 rating action to the Board.

By an October 2004 rating action, the RO awarded an initial 10 
percent evaluation to the service-connected headaches, effective 
April 14, 2003.  

In June 2007, the Board remanded the increased and initial 
evaluation claims on appeal to the RO for additional development.  
The case has returned to the Board for appellate consideration. 

The appeal is REMANDED to the RO/Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the Veteran if further action 
is required.


REMAND

After a review of the claims files, the Board finds that another 
remand is required with respect to the increased and initial 
evaluation claims on appeal. 

On May 25, 2010, the St. Petersburg, Florida RO received a 
medical opinion authored by Craig N. Bash, M. D., M. B. A., 
Neuro-Radiology, dated May 13, 2010.  The RO did not issue a 
Supplemental Statement of the Case addressing this evidence.  The 
evidence was not accompanied with a waiver of initial RO 
consideration.  

In a July 2010 written argument to the Board, the Veteran's 
representative indicated that on VA Form 3230, dated June 22, 
2010, the Veteran was asked if he was willing to waive initial RO 
consideration of the above opinion.  The Veteran's representative 
responded that the May 2010 "submissions are not explicitly 
waived."  In such a situation, the law requires that the RO 
initially consider the evidence, re-adjudicate the claim, and 
issue an appropriate supplemental statement of the case (SSOC).  
38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (2009).

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

After undertaking any further development 
deemed warranted by the record, the RO/AMC 
must review the claims of entitlement to an 
increased rating for a cervical spine 
disability, currently evaluated as 10 
percent disabling, and entitlement to an 
initial rating in excess of 10 percent for 
headaches.  If a determination remains 
adverse to the Veteran, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
that addresses all of the evidence received 
after issuance of the December 2009 SSOC.  
The Veteran and his representative must 
then be given an opportunity to submit 
written or other argument in response 
thereto.

The purpose of this remand is to comply with all due process 
considerations.  The Veteran does not need to take any action 
until he is so informed.  He has the right to submit additional 
evidence and argument on the matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition of the 
increased and initial evaluation claims on appeal as a result of 
this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


